Title: To James Madison from William Willis, 19 September 1802 (Abstract)
From: Willis, William
To: Madison, James


19 September 1802, Barcelona. Encloses a false register and Mediterranean pass taken from Capt. Thomas Lewis of the Pomona. “I am trying by All means in my power to find out to a Certainty the Author of this fabrication.” Believes Lewis is involved; “I understand he has bought a vessel in Egypt & put her under American Colours, and Sold her in Malta, and what makes this Appear Stronger against Capn. Lewis, is his having Shewn Some American papers to Mr. Gautier of this place, previous to his departure.” Gautier reported that William Baker, supercargo of the Pomona, accompanied Lewis at the time and that he had also seen “a Number of American Papers in Possession of Benjn. B. Mumford.” Has no way of knowing how many counterfeit papers are in circulation. “[I] Am informed by a Person that Some of them were Sent to him Some time last winter, with one of the Plates of Engraving for the Pass. But he Assures me he does not know by whom they were Sent, as he found them in his Room at an inn.… He has Promised to deliver them to me, and I … Shall Send them to you.… I Shall demand from Capn. Lewis on Oath how he Came by these Papers which I have found in his possession, but Shall first Strive by moderate means to find out whether he has Any more Papers.” Believes the fact that he is part owner of the Pomona may have led to “the insolent observations of Capn. George Lee” but declares that “there was no motive in me Even to Connive at a Vilaneous Act Like this,… Especially as neither me, nor my house … have ever had Any interest in Any other Ship than this one, and a tenth in her was too trifling for me to Sacrifice the interest of my Country, and violate my duty in So Essential a point.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; marked “Copy.” In a clerk’s hand, signed by Willis; docketed by Wagner. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

